 

Exhibit 10.26

 

AMC ENTERTAINMENT HOLDINGS, INC.

ANNUAL INCENTIVE COMPENSATION PROGRAM

CONTINUING STRUCTURE

(As Amended & Restated by the Compensation Committee February 19, 2020)

 

AMC Entertainment Holdings, Inc. (along with all of its subsidiaries, the
“Corporation”) shall have an Annual Incentive Compensation Program (“AIP”)
structured as set forth below.  The AIP shall automatically be continued for
each of the Corporation’s fiscal years until terminated or revised by the
Compensation Committee.

1.



Structure:  Each participant shall have an incentive at target based upon a
percentage of his or her base salary (the “Incentive at Target”).  The Incentive
at Target shall be allocated between (i) a component paid out based upon
attainment of the Company Performance Target (defined below) during the
applicable fiscal year (the “Company Component”) and (ii) a component paid out
based on the participant’s achievement of individual Key Performance Metrics
with supervisory discretion during the applicable fiscal year (the “Individual
Component”).

2.



 Participation:

a.



Named Executive Officers:  The Corporation’s Named Executive Officers (as
determined pursuant to SEC Rules), shall participate in the AIP at the following
Incentive at Target levels and allocations:

Position

Target
(% of Salary)

Mix
Company/Individual

President & CEO

200%

100/0

EVP & Chief Financial Officer

70%

100/0

EVP, US Operations

70%

80/20

All Other Named Executive Officers

65%

80/20

b.



Other Employees:  All other participants along with their Incentive at Target
level and allocation shall be determined at the discretion of the CEO in
consultation with the SVP Human Resources.

3.



Payout:    Unless otherwise provided in a written agreement with the employee,
an employee must remain employed on the last day of the applicable fiscal year
to be eligible for any payout under the AIP and employees hired after the
beginning of the applicable fiscal year shall have their payouts prorated.
 Payments for each fiscal year shall be made to employees during the 2-½ month
period immediately following the close of such fiscal year.  All payments shall
be made in a manner that either complies with or is exempt from the requirements
of Section 409A of the Internal Revenue Code and the regulations and guidance
issued thereunder and the AIP shall be administered and construed in conformity
with such requirements. 

a.



Company Component:  The Company Component payout shall be determined based upon
the attainment as certified by the Compensation Committee of the Company
Performance Target. 

i.



Company Performance Target:  The Company Performance Target shall be the
Adjusted EBITDA (as defined in the Corporation’s 10-K, but excluding cash
distribution from non-consolidated subsidiaries and attributable EBITDA from
minority equity investments) provided for in the Corporation’s annual financial
performance plan for the applicable fiscal year as approved by the Board of
Directors (the “Financial Plan”).    



1

 



 

ii.



Payout Scale:  The Company Component payout shall be on a scale as set forth on
Appendix  A attached hereto (payout for performance that falls between two
stated levels shall be determined by linear interpolation).

b.



Individual Component:  The Individual Component payout shall be determined as
follows:

i.



Named Executive Officers:  The payout shall be determined by the Compensation
Committee in consultation with the CEO.

ii.



Other Participants:  The payout shall be determined by each participant’s
supervisor subject to parameters established by the CEO in consultation with the
SVP Human Resources.

 



2

 



APPENDIX  A

PAYOUT SCALE

%  Attained
(Actual vs Target)

Payout

80%

50%

81%

54%

82%

58%

83%

62%

84%

66%

85%

70%

86%

74%

87%

78%

88%

82%

89%

86%

90%

90%

91%

91%

92%

92%

93%

93%

94%

94%

95%

95%

96%

96%

97%

97%

98%

98%

99%

99%

100%

100%

101%

105%

102%

110%

103%

115%

104%

120%

105%

125%

106%

130%

107%

135%

108%

140%

109%

145%

110%

150%

111%

155%

112%

160%

113%

165%

114%

170%

115%

175%

116%

180%

117%

185%

118%

190%

119%

195%

120% (or higher)

200%

 

A-1

 

